UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 25, 2012 Hines Global REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 000-53964 26-3999995 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2800 Post Oak Blvd, Suite 5000, Houston, Texas 77056-6118 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 220-6121 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Filed herewith as exhibit 99.1 to this Current Report on Form 8-K are unaudited pro forma consolidated financial statements for Hines Global REIT, Inc. as of September 30, 2011and for the nine months thenended and forthe year ended December 31, 2010. Item 9.01 Financial Statements and Exhibits. (d) Exhibits- 99.1 Unaudited Pro Forma Consolidated Financial Statements as of September 30, 2011and for the nine months thenended and forthe year ended December 31, 2010 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hines Global REIT, Inc. January 25, 2012 By: /s/ J. Shea Morgenroth Name: J. Shea Morgenroth Title: Chief Accounting Officer and Treasurer 2 Exhibit Index Exhibit No. Description Unaudited Pro Forma Consolidated Financial Statements as of September 30, 2011and for the nine months thenended and forthe year ended December 31, 2010 3
